


[AMENDED AND RESTATED] COMPETITIVE BID NOTE
September __, 2013
FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership
(“Borrower”), promises to pay to the order of
___________________________________ (“Lender”) the amount of Competitive Bid
Advances made by Lender and outstanding under the Credit Agreement hereinafter
described, payable as hereinafter set forth. Borrower promises to pay interest
on the principal amount hereof remaining unpaid from time to time from the date
hereof until the date of payment in full, payable as set forth in the Credit
Agreement.
Reference is made to the Amended and Restated Unsecured Credit Agreement of even
date herewith among Borrower, Administrative Agent and the Lenders (as it may
have been or may hereafter be amended, amended and restated, modified,
supplemented or renewed from time to time, the “Credit Agreement”). Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
with the meanings ascribed to those terms in the Credit Agreement. This is one
of the Competitive Bid Notes referred to in the Credit Agreement, and any holder
hereof is entitled to all of the rights, remedies, benefits and privileges
provided for in the Credit Agreement. The Credit Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events upon the terms and conditions therein specified.
The principal indebtedness evidenced by this Competitive Bid Note shall be
payable and prepayable as provided in the Credit Agreement and in any event on
the Maturity Date (which shall be March 24, 2018, subject to extension as
provided in Section 2.10 of the Credit Agreement).
[This Competitive Bid Note wholly amends and restates in its entirety that
certain Competitive Bid Note dated as of July 14, 2011 made by Borrower to the
order of Lender.]
Interest shall be payable on the outstanding daily unpaid principal amount of
each Competitive Bid Advance outstanding hereunder from the date such
Competitive Bid Advance was made until payment in full, and shall accrue and be
payable at the rates and on the dates set forth in the Credit Agreement both
before and after default and before and after maturity and judgment.
The amount of each payment hereunder shall be made to Lender at Administrative
Agent's office (as designated by Administrative Agent from time to time), for
the account of Bank, in Dollars and in immediately available funds not later
than 2:00 p.m., Cleveland time, on the day of payment (which must be a Banking
Day). All payments received after 2:00 p.m., Cleveland time, on any Banking Day,
shall be deemed received on the next succeeding Banking Day. Lender shall keep a
record of Competitive Bid Advances made by it and payments of principal with
respect to this Competitive Bid Note, and such record shall be presumptive
evidence of the principal amount owing under this Competitive Bid Note, absent
manifest error.
Without limiting any applicable provisions of the Credit Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower's obligations hereunder or in enforcing or attempting to
enforce any of holder's rights hereunder, including reasonable attorneys' fees,
whether or not an action is filed in connection therewith.
Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.
Assignment of this Competitive Bid Note is subject to the consent of certain
parties pursuant to Section 11.8 of the Credit Agreement.
This Competitive Bid Note shall be delivered to and accepted by Lender in the
State of New York, and shall be governed by, and construed and enforced in
accordance with, the internal Laws thereof without regard to the choice of law
provisions thereof.




--------------------------------------------------------------------------------




“Borrower”


BIOMED REALTY, L.P., a Maryland limited partnership


By:    BioMed Realty Trust, Inc., its sole general
Partner




By:    _______________________________                        
Name:    _______________________________                        
Title:    _______________________________                        






